IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                            )    No. 72418-5-1                       f-3   kJ") c~

                     Respondent,                                                     CXI   1:>, ~v
                                                 DIVISION ONE
        v.



SHAWN L. SCHULZE,                                UNPUBLISHED OPINION
                                                                                      S!    'X-'--'

                     Appellant.             i    FILED:     JUN 1 5 2015
                                                                                      CO      ::•—:




       Per Curiam — Shawn Schulze appeals the sentence imposed following his guilty

pleas to 21 counts of first degree identity theft, two counts of attempted first degree

identity theft, and two counts of second degree identity theft. He contends, and the

State concedes, that his sentence on the attempted first degree identity theft convictions

exceeds the statutory maximum sentence and must be reduced to 60 months without

community custody. RCW 9A.28.020(3)(c); RCW 9.94A.411(2); In re Postsentence

Review of Leach, 161 Wash. 2d 180, 163 P.3d 782 (2007). Schulze also contends, and

the State again concedes, that his total sentence on the Second Degree Identity Theft

counts exceeds the statutory maximum and must be remanded for imposition of a

sentence within the statutory maximum and consistent with State v. Boyd, 174 Wash. 2d
470, 275 P.3d 321 (2012. We accept the concessions of error and remand for further

proceedings consistent with this opinion.

              FOR THE COURT:                        £pxJ.